Title: From George Washington to Major John Francis Mercer, 15 April 1779
From: Washington, George
To: Mercer, John Francis



Sir
Head Quarters Middlebrook 15th April 1779.

your letter was handed me yesterday, requesting my concurrence in your resignation.
I am sorry to find that you are determined upon leaving the service. However, before I can give my approbation, it is necessary to be furnished with a certificate, signifying that you have settled, all your regimental, or public accounts; this being the usual and customary practice. I am sir Your most hble servt.
